RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election filed on 8/11/2022 has been received. 
The claims filed on 2/28/2022 are currently pending claims. 
Claims 13-15 and 17-33 are pending. 
Claims 1-12 and 16 are canceled. 
Claims 15, 30, and 32 are withdrawn from consideration. 
Claims 13, 14, 17-29, 31, and 33 are rejected. 

Election/Restrictions
Applicant’s election of the Group V invention, claims 13-15, 17-28, 31, and 33, drawn to a method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to recovering from a sickness in the reply filed on 8/11/2022 is acknowledged. 
Applicant’s election of a canine pet in the reply filed on 8/11/2022 is acknowledged. Claims 13, 14, 17-28, 31, and 33 read on the elected species (remarks, p. 2). 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 8/11/2022.

Information Disclosure Statement
	The information disclosure statement filed 10/7/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Withdrawn Rejections
The rejections, made of record in the office action mailed on 11/26/2021, that are  not repeated are withdrawn due to applicant’s amendment filed on 2/28/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13, 14, 17-29, 31, and 33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not convey to one having ordinary skill in the art at the time of filing the invention that the inventor was in possession of the invention as presently claimed. MPEP 2163.
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163 II. A. See for example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency."
New Matter Issue #1: Claim 13
Claim 13 was amended to recite “wherein the pet in need thereof has a reluctance to ingest food and/or a reduced appetite due to one or more of the following conditions: a sickness, treatment of a sickness, senior or geriatric age, or combinations thereof; and/or wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to one or more of the following conditions: inflammatory bowel disease, recovering from a sickness, lactating, nursing, pregnant, suffering from kidney disease, senior or geriatric age, cancer, or combinations thereof.
The original specification discloses:  
[0036] In at least one implementation, a pet in need thereof may include any pet in which an increase or relative increase in pet food consumption is therapeutically beneficial. Illustrative examples of pets in need thereof may include, but are not limited to, pets having digestive problems (e.g., IBD), stressed pets, recovering or convalescing pets, pets in need of increased caloric intake/content, lactating pets, nursing pets, pregnant pets, pets suffering from kidney disease, senior or geriatric pets, pets with cancer or other underweight pets. In at least one implementation, the pet may not need fur or hair improvement.

The specification does not indicate the listed alternatives may be used together. 
Even though applicant’s specification listed each and every element in the claimed combination, the original specification does not support the claimed combination of elements. As such, the limitations reciting a combination of elements (e.g., “combinations thereof”; “and/or”) add new matter to the claims. 
The new matter must be deleted from the claims. 

New Matter Issue #2: Claims 28 and 33
New claim 28 recites, “the pet in need thereof is not in need of fur or hair improvement”.  New claim 33 recites, “the pet in need thereof is not in need of fur or hair improvement”.  
Claims 28 and 33 encompass a combination of a pet that is “not in need of fur or hair improvement” and one or more of the other claimed pet anomalies. As discussed in the “New Matter Issue #1: Claim 13” section above, the specification discloses the pet anomalies (specification, para 0036) in the alternative. 
The specification does not indicate the listed alternatives may be used together. 
Even though applicant’s specification listed each and every element in the claimed combination, the original specification does not support the claimed combination of elements. As such, the limitations reciting a combination of elements (e.g., “not in need of fur or hair improvement” combined with one or more of the other anomalies) add new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, 21, 23, 28, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al., US 2016/0213735 A1; optionally in view of Jeong et al., KR 1280586 B1; as evidenced by Shi et al., US 2015/0366253 A1. 
Note: The rejections cite to the English language translation of Jeong. 
Regarding claim 13: Rhodes discloses a method for improving food intake (increased food intake, para 0002) of a pet (companion animals, abstract, para 0005) the method comprising feeding (administered, para 0074) the pet in need thereof (animals suffering from chronic inappetence or other chronic maladies or disorders that induce weight loss, frailty, and/or wasting for periods of eight days or greater, para 0002) a pet food composition (administered by application to the food eaten, para 0074) comprising one or more of flavoring agents, flavor-masking agents, and/or sweetening agents (para 0090).
wherein the pet in need thereof has a reluctance to ingest food and/or a reduced appetite due to one or more of the following conditions: a sickness, treatment of a sickness, senior or geriatric age, or combinations thereof; and/or wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to one or more of the following conditions: inflammatory bowel disease, recovering from a sickness, lactating, nursing, pregnant, suffering from kidney disease, senior or geriatric age, cancer, or combinations thereof
Rhodes discloses the pet in need thereof therapeutically benefits from a relative increase in food intake (treat weight loss, mean percent bodyweight changes that were statistically significantly increased, para 0005). 
Rhodes discloses increase in food intake (stimulate food intake, para 0051; induce food intake, para 0102); and results in “increase in food intake relative to the pre-treatment time period” (para 0113). 
Rhodes discloses methods and compositions provided herein can be used for treatment, prevention, alleviation, and/or control of weight loss in animals (para 0044). Rhodes discloses periods of treatment (para 0044, 0045). Rhodes discloses the terms “treatment” or “treating” of a condition, such as chronic inappetence or weight loss, include inhibiting an existing condition or arresting its development; or ameliorating or causing regression of the condition (para 0121). Treatment and periods of treatment, alleviation, and/or control of weight loss are each encompassed within the breadth of “recovering from a sickness”. 
pet food composition comprising steviol
Rhodes discloses a food composition (para 0074). Rhodes discloses the subject may be a pet (companion animal, dog, cat, or horse, para 0011). 
Rhodes discloses the administered composition comprises one or more of flavoring agents, flavor-masking agents, and/or sweetening agents (para 0090).
Rhodes discloses the flavoring agents, flavor-masking agents, or sweetening agents may include sucralose; licorice, licorice derivatives, licorice extract, glycyrrhizic acid/monoammonium glycyrrhizinate, MagnaSweet®, blend of sodium saccharin and neohesperidin dihydrochalcone, Optisweet™ SD, mixture of sucrose and maltodextrin, Di-Pac®, thaumatin blended with an inactive maltodextrin, Thaumatin T200X), pure thaumatin, Talin-Pure, stevia extract rebaudioside A, steviol glycosides, neotame, polyols, sorbitol, maltitol, isomalt, xylitol, and glycerin (para 0090). 
Rhodes does not expressly state the steviol glycosides include steviol. 
One having ordinary skill in the art at the time the invention was filed would understand the phrase “steviol glycosides” includes steviol. As evidenced by Shi et al., US 2015/0366253 A1, the “phrase ‘steviol glycoside’ is recognized in the art and is intended to include the major and minor constituents of stevia”, which “include, but are not limited to, components of stevia such as Steviol” (para 0037). 
Optionally: If Rhodes alone is not sufficient to render steviol obvious, then Rhodes in view of Jeong renders steviol prima facie obvious.
Jeong is drawn to steviol compositions for promoting animal growth (para 0001). Jeong discloses a method for promoting growth of animals comprising the step of administering or treating a target animal or plant with the composition for promoting animal growth (p. 2, ln 67-69). Jeong discloses animal growth regulators undergo a series of processes that enable them to grow steadily even under adverse conditions (para 0004). Jeong discloses steviol (p. 3, ln. 98, 99; formula (1) wherein R and R’ are hydrogen, para 0014-0018). Jeong discloses feeding animals the steviol composition (para 0033). Jeong discloses feeding animals the steviol composition promotes growth (para 0038), body weight (para 0049), and weight gain (para 0049). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed the pet in need thereof a pet food composition comprising a steviol (“steviol glycosides”) in a method for improving food intake of a pet, as taught in Rhodes, wherein the food composition includes steviol, as taught in Jeong, to obtain a method for improving food intake of a pet comprising a step of feeding the pet in need thereof a pet food composition comprising steviol. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed the pet a composition that includes steviol in the composition because the steviol promotes growth (Jeong, para 0038), body weight (Jeong, para 0049), and weight gain (Jeong, para 0049). 
Regarding claim 14: Rhodes discloses a canine (dogs, para 0005). 
Regarding claim 17: Rhodes discloses between about 50% to about 0.001% of flavoring agents and/or flavor-masking agents (para 0091), which may be a steviol (para 0090). 
Optionally/additionally, Jeong discloses 0.0001% to 0.1% steviol (para 0028). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 21: Rhodes discloses dry food (para 0133). Rhodes discloses the composition may be administered by application to the food eaten (para 0074). As such, Rhodes suggests the conventional nature of the composition in the form of dry food. 
Regarding claim 23: Rhodes discloses botanicals (natural vanilla flavor, para 0088). 
Regarding claims 28 and 33: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.  In the present case, Rhodes does not require the pet to be in need of fur or hair improvement. As such, one skilled in the art would reasonably be expected to understand Rhodes’ lack of discussion concerning fur or hair implies the pets in Rhodes are not in need of fur or hair improvement.
Regarding claims 29 and 31: Rhodes discloses pets suffering from kidney disease (animals diagnosed with chronic kidney disease, para 0103). The period of time “kidney disease” is encompassed within the breadth of the recited “recovering from a sickness”. 
Regarding claim 31: Rhodes discloses methods and compositions provided herein can be used for treatment, prevention, alleviation, and/or control of weight loss in animals (para 0044). Rhodes discloses periods of treatment (para 0044, 0045). Rhodes discloses the terms “treatment” or “treating” of a condition, such as chronic inappetence or weight loss, include inhibiting an existing condition or arresting its development; or ameliorating or causing regression of the condition (para 0121). Treatment and periods of treatment, alleviation, and/or control of weight loss are each encompassed within the breadth of “recovering from a sickness”. 

Claims 18-20, 23, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al., US 2016/0213735 A1; optionally in view of Jeong et al., KR 1280586 B1; as evidenced by Shi et al., US 2015/0366253 A1; as applied to claims 13, 14, 17, 21, 23, 28, 29, 31, and 33 above, and in further view of Greitl et al., WO 2014/098852 A1.
Rhodes and Rhodes in view of Jeong is relied on as above. 
Regarding claim 18: Rhodes and Rhodes in view of Jeong does not disclose the pet food contains carbohydrates in an amount of from about 0 weight % to about 90 weight %; protein in an amount of from about 5 weight% to about 70 weight%; fat in an amount of from about 1 weight % to about 50 weight %; dietary fiber in an amount of from about 0.1 weight% to about 40 weight%; additives in an amount of from about 0 weight % to about 15 weight %, wherein the additives comprise vitamins and minerals, and antioxidants.
Regarding claim 19: Rhodes and Rhodes in view of Jeong does not disclose the pet food contains carbohydrates an amount of from about 5 weight% to about 60 weight %; protein in an amount of from about 10 weight % to about 60 weight %; fat an amount of from about 2 weight % to about 40 weight %; dietary fiber in an amount of from about 1 weight % to about 30 weight %; and the additives are present in an amount of from about 2 weight% to about 8 weight %. 
Greitl is drawn to a method of feeding an animal (para 0006). Greitl discloses pets (companion animals) including dogs (para 0030). Greitl discloses compositions the skilled person would be aware of appropriate quantities of the food ingredients (para 0033). Greitl discloses carbohydrate in an amount from 0 wt.% to 75 wt.%; protein in an amount from 0 wt.% to 95 wt.%; fat in an amount from 0 wt.% to 50 wt.%; dietary fiber in an amount from 0 wt.% to 40 wt.%; and optionally additives (minerals and vitamins, para 0033; see “additives”* discussion below). Greitl discloses the composition is a nutritionally complete food, which is a food that includes sufficient nutrients for maintaining the health of a healthy animal (para 0042). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed a pet a pet food, as taught in Rhodes, wherein the pet food comprises carbohydrate in an amount from 0 wt.% to 75 wt.%; protein in an amount from 0 wt.% to 95 wt.%; fat in an amount from 0 wt.% to 50 wt.%; dietary fiber in an amount from 0 wt.% to 40 wt.%; and optionally additives, as taught in Greitl, to obtain a method for improving food intake of a pet comprising feeding the pet a pet food comprising carbohydrate in an amount from 0 wt.% to 75 wt.%; protein in an amount from 0 wt.% to 95 wt.%; fat in an amount from 0 wt.% to 50 wt.%; dietary fiber in an amount from 0 wt.% to 40 wt.%; and optionally additives. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed the pet a food comprising carbohydrate in an amount from 0 wt.% to 75 wt.%; protein in an amount from 0 wt.% to 95 wt.%; fat in an amount from 0 wt.% to 50 wt.%; dietary fiber in an amount from 0 wt.% to 40 wt.%; and optionally additives to provide sufficient nutrients for maintaining the health of a healthy animal (Greitl, para 0042). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the “additives”*: Greitl does not require the present of antioxidants, vitamins, or minerals (para 0048). As such, Greitl is encompassed within the breadth of “about 0 weight %. . . wherein the additives comprise vitamins and minerals, and antioxidants”. Furthermore, Greitl discloses additives that are minerals in an amount from 0 wt. % to 10 wt. % (mineral mixture) and vitamins in an amounts from 0 wt. % to 10 wt. %. Greitl discloses vitamins C and E (para 0049), which are antioxidants. As such, Greitl is encompassed within the breadth of “about 0 weight % to about 15 weight %, wherein the additives comprise vitamins and minerals, and antioxidants” (claim 18) and within the breadth of “additives are present in an amount of from about 2 weight% to about 8 weight%” (claim 19).
Regarding claim 20: Greitl discloses non-fermentable fiber (cellulose, para 0038; Insoluble fiber, para 0041). 
Regarding claims 23 and 24: Greitl discloses cinnamon (para 0047) and green tea (para 0043). 
Regarding claim 27: Greitl discloses the composition is a nutritionally complete food, which is a food that includes sufficient nutrients for maintaining the health of a healthy animal (para 0042). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al., US 2016/0213735 A1; optionally in view of Jeong et al., KR 1280586 B1; as evidenced by Shi et al., US 2015/0366253 A1; as applied to claims 13, 14, 17, 21, 23, 28, 29, 31, and 33 above, and in further view of Taneja et al., US 2013/0247829 A1.
Rhodes and Rhodes in view of Jeong is relied on as above. 
Rhodes and Rhodes in view of Jeong does not disclose wet pet food composition. 
Taneja is drawn to pet wet canned food dispenser (abstract). Taneja discloses dispensing of pet food for pets like dogs (para 0006). Taneja discloses a large percent of pet owners prefer wet food since dry food contains very little moisture which can lead to dehydration in pets (para 0007). Taneja discloses a large percent of pets prefer wet or moist food over dry food (para 0007). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide the pet food composition, as taught in Rhodes, wherein the pet food is in the form of a wet pet food composition, as taught in Taneja, to obtain a method for improving food intake of a pet comprising a step of feeding a pet a pet food composition wherein the composition is in the form of a wet pet food. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide a pet food composition in the form of a wet pet food because a large percent of pet owners prefer wet food since dry food contains very little moisture which can lead to dehydration in pets (Taneja, para 0007) and a large percent of pets prefer wet or moist food over dry food (Taneja, para 0007). 

Claim 23-27 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al., US 2016/0213735 A1; optionally in view of Jeong et al., KR 1280586 B1; as evidenced by Shi et al., US 2015/0366253 A1; as applied to claims 13, 14, 17, 21, 23, 28, 29, 31, and 33 above, and in further view of Pan et al., US 2007/0231371 A1.
Rhodes and Rhodes in view of Jeong is relied on as above. 
Rhodes discloses the composition may be a composition for delivering minerals, vitamins and other nutraceuticals, oral care agents, flavorants, flavor-masking agents, and the like (para 0119). Rhodes discloses the composition may include stabilizers and preservatives (para 0082). 
Regarding claims 23-26: Rhodes and Rhodes in view of Jeong does not disclose a botanical (claim 23) that comprises one or more of cinnamon extract, green tea extract, or combinations thereof (claim 24). Rhodes and Rhodes in view of Jeong does not disclose proanthocyanidin (claim 25); and/or catechins (claim 26).
Pan is drawn to dietary formulations (abstract), which include food for pet (companion animal) including dogs (para 0018). Pan discloses health benefits flowing from caloric restriction (para 0004). Pan discloses there is a need for methods and compositions that can mimic the effects of caloric restriction without requiring individuals to substantially modify caloric intake (para 0011). Pan discloses administering a composition comprising cinnamon extract (para 0060), catechins (catechin, epicatechin, epigallocatechin, epigallocatechin gallate, and epicatechin gallate, para 0051), and proanthocyanidins from grape seeds to pets (companion animals) including dogs (para 0051). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed a pet a pet food, as taught in Rhodes, wherein the pet food comprises cinnamon extract, catechins (catechin, epicatechin, epigallocatechin, epigallocatechin gallate, and epicatechin gallate), and/or proanthocyanidins, as taught in Pan, to obtain a method for improving food intake of a pet comprising feeding the pet a pet food comprising cinnamon extract, catechins (catechin, epicatechin, epigallocatechin, epigallocatechin gallate, and epicatechin gallate), and/or proanthocyanidins. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed the pet a food comprising cinnamon extract, catechins (catechin, epicatechin, epigallocatechin, epigallocatechin gallate, and epicatechin gallate), and/or proanthocyanidins to mimic the effects of caloric restriction without requiring individuals to substantially modify caloric intake (Pan, para 0011).
Regarding claim 27: Pan discloses the composition may be a complete and nutritionally balanced pet food (para 0078). 

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant argues discloses “steviol glycosides” – not steviol. Examiner is not persuaded by this argument. As discussed above. one having ordinary skill in the art at the time the invention was filed would understand the phrase “steviol glycosides” includes steviol. As evidenced by Shi et al., US 2015/0366253 A1, the “phrase ‘steviol glycoside’ is recognized in the art and is intended to include the major and minor constituents of stevia”, which “include, but are not limited to, components of stevia such as Steviol” (para 0037). 
Unexpected results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c).
Applicant argues the claimed invention provides surprising and unexpected results (remarks, p. 7). Applicant argues the claimed composition including steviol unexpectedly increased palatability and subsequent food intake (remarks, p. 7). Examiner is not persuaded by this argument. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). Rhodes suggests the Applicant’s results. Rhodes discloses increase in food intake (stimulate food intake, para 0051; induce food intake, para 0102); and results in “increase in food intake relative to the pre-treatment time period” (para 0113). Rhodes discloses the pet in need thereof therapeutically benefits from a relative increase in food intake (treat weight loss, mean percent bodyweight changes that were statistically significantly increased, para 0005). Since Rhodes discloses an increase in food intake, the Applicant’s results of “increased palatability and subsequent food intake” is an expected result. An expected result is evidence of obviousness of a claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619